Citation Nr: 0611742	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-08 990A)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for hypertension, 
claimed as secondary to service connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran had active military service from January 1959 to 
March 1962 and August 1968 to August 1971.

The issue of entitlement to secondary service connection for 
hypertension and the issue of an increased rating for PTSD 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2001 rating decision of the RO in Phoenix 
Arizona.  In a rating decision of November 2004 the RO 
increased the rating for the veteran's PTSD to 50 percent 
disabling, effective from May 26, 2004.  In an October 2005 
statement, the veteran indicated that he wished to 
discontinue his appeal regarding an increased rating for 
PTSD.


FINDING OF FACT

The veteran's hypertension is aggravated by his service 
connected PTSD.  


CONCLUSION OF LAW

The veteran's hypertension is proximately due to or the 
result of a service connected disability. 38 C.F.R. § 
3.310(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded.  In regard to 
the issue of entitlement to secondary service connection for 
hypertension that is the subject of the decision below, the 
Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's completely favorable decision in 
regard to the issue of entitlement to secondary service 
connection for hypertension, further assistance is 
unnecessary to aid the appellant in substantiating this 
claim. However, based on the favorable decision below in 
regard to this claim, the RO must now ensure that action is 
taken to provide appropriate notice to the veteran regarding 
the degree of disability assigned to this disability, as well 
as the effective date of such an evaluation so as to be in 
compliance with the Court's finding in Dingess/Hartman v. 
Nicholson, supra.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a) (2003). Also 
the Court has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
non-service- connected disability caused by a service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The record contains several statements from VA physicians to 
the effect that the veteran's blood pressure was affected by 
his stress levels and that, essentially, the veteran's 
service connected PTSD was a "contributing factor", among 
others, in the development of the veteran's hypertension.  In 
a November 2001 statement, a VA physician also stated that, 
in his clinical experience, PTSD could be an aggravating 
factor for hypertension.  In a statement dated the previous 
January, a VA physician opined that it was more likely than 
not that the veteran's PTSD contributed to the veteran's 
hypertension.  Under the Court's holding in the Allen case, 
such is sufficient to establish a basis for secondary service 
connection on the basis of aggravation.  Accordingly, service 
connection for hypertension as secondary to service connected 
PTSD is granted.  


ORDER

Secondary service connection for hypertension is granted.  




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


